Citation Nr: 0920184	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from March 1955 to May 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues on appeal were previously before the Board 
in November 2008 when they were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  Hearing loss for VA purposes was not present during 
active duty or for years thereafter and there is no competent 
evidence of record linking currently existing hearing loss to 
the Veteran's active duty service.  

2.  Tinnitus was not present during active duty or for years 
thereafter and there is no competent evidence of record 
linking currently existing tinnitus to the Veteran's active 
duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's military service, and sensorineural hearing 
loss may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disabilities on appeal.  
Specifically, the discussions in April 2004, February 2005 
and December 2008 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to service connection for hearing loss and tinnitus.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
has been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the April 2004, February 2005 and 
December 2008 VCAA letters and he was also provided with 
notice of the types of evidence necessary to establish an 
effective date or a disability evaluation for the issues on 
appeal in the December 2008 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded appropriate VA 
examinations.  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  In March 2009, the Veteran 
reported that he did not have any further evidence to submit 
in support of his claims.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Service connection claims

Criteria

In March 2004, the Veteran submitted claims of entitlement to 
service connection for tinnitus and for bilateral hearing 
loss.  He has argued that the disorders were the result of 
acoustic trauma he was exposed to during active duty while 
working on aircraft.  The Veteran's military service records 
demonstrate that he did work on aircraft during his military 
career.  Furthermore, exposure to acoustic trauma while 
working on aircraft is consistent with the Veteran's reported 
military duties.  His exposure to acoustic trauma during 
active duty is conceded.  

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Board finds that service connection is not warranted for 
hearing loss or tinnitus.  

The service treatment records are silent as to complaints of, 
diagnosis of or treatment for hearing loss and/or tinnitus.  
At the time of the Veteran's enlistment examination which was 
conducted in March 1955, clinical evaluation of the ears was 
normal.  Whispered voice testing was conducted which revealed 
hearing was 15/15.  The Veteran denied having or ever having 
had ear, nose or throat trouble on a Report of Medical 
History he completed in March 1955.  

On the authorized audiological evaluation in March 1955, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
10 (20)
0 (10)
-10 (0)
-5 (0)
LEFT
0 (15)
5 (15)
0 (10)
0 (10)
5 (10)

(Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967. In July 1966, the VA adopted the ISO standard, which is 
the standard applied in 38 C.F.R. § 3.385.  The figures in 
parentheses represent the conversion from the ASA to the ISO 
values.)

At the time of a reenlistment examination which was conducted 
in March 1957, clinical evaluation of the ears was determined 
to be normal.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
Not 
reported
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
Not 
reported
5 (10)


Whispered voice testing was determined to be 15/15.  

The Veteran reported that he had or had had ear, nose or 
throat trouble on a Report of Medical History he completed in 
March 1957.  The document was annotated to indicate he 
reported he had occasional sore throats.  There was no 
mention of problems with his hearing.  

At the time of the Veteran's discharge examination in May 
1964, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
-5 (5)
-10 (0)
-10 (5)
LEFT
5 (20)
5 (15)
0 (10)
-5 (5)
5 (10)

Whispered voice testing was 15/15.  

The Veteran denied having or ever having had ear, nose or 
throat trouble on a Report of Medical History he completed in 
May 1964 at the time of his discharge examination.  

Based on the above, the Board finds that there is no 
competent evidence of the presence of hearing loss for VA 
purposes in the service treatment records.  Additionally, 
there were no complaints or findings of the presence of 
tinnitus.  The Veteran's responses on the Reports of Medical 
History he completed during active duty support a finding 
that there was no hearing loss or tinnitus symptomatology 
during active duty.  

There is no competent evidence of record documenting the 
presence of hearing loss for VA purposes within one year of 
the Veteran's discharge which would allow for a grant of 
service connection for sensorineural hearing loss on a 
presumptive basis.  There are no medical records associated 
with the claims file which are dated within one year of the 
Veteran's discharge.  The Veteran has not alleged that he 
experienced hearing loss to a compensable degree within one 
year of his discharge.  

The first competent evidence of record of the presence of 
hearing loss for VA purposes is dated many years after the 
Veteran's discharge.  The first medical evidence which 
references the presence of tinnitus is also dated many years 
after the Veteran's discharge.  Significantly, none of the 
medical evidence of record includes any opinion by a health 
care professional which links currently existing hearing loss 
or tinnitus to the Veteran's active duty service.  

A record dated in October 1972 reveals that the Veteran 
complained of chronic right ear decrease in hearing.  The 
pertinent diagnosis was otitis externa.  There was no mention 
of the hearing loss being in existence since active duty.  

A VA clinical record dated in June 1993 indicates the Veteran 
was found to have mild to moderate high frequency 
sensorineural hearing loss in the right ear.  Another record 
dated in June 1993 indicates the Veteran denied having 
tinnitus at that time.  

In July 1993, the Veteran admitted to a history of tinnitus 
but denied any history of ear trauma.  There was a history of 
hearing loss in his son and granddaughters.  

In August 1993, the Veteran reported that his tinnitus had 
resolved.  

A VA clinical record dated in March 2004 demonstrates the 
Veteran reported his left ear was better than his right ear 
since military service.  He provided a vague history of prior 
ear surgeries on the right ear in 1977 and 1990.  He reported 
unilateral tinnitus which had been present since military 
service.  He reported a history of military and occupational 
noise exposure.  Audiological testing was conducted which was 
interpreted as revealing a severe rising to moderate hearing 
loss from 250-1000 Hertz dropping to a severe to profound 
hearing loss from 2000-8000 Hertz in the right ear.  Left ear 
results were normal hearing sensitivity through 500 Hertz, 
progressing to a mild to moderately severe sensorineural 
hearing loss from 1000-8000 Hertz.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
85
105
105+
LEFT
25
35
35
60
60

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 100 percent in the left ear.  
This is the first competent evidence of record of the 
presence of hearing loss for VA purposes and is dated almost 
40 years after the Veteran's discharge.  

At the time of a June 2004 VA examination, the Veteran 
reported problems with hearing loss and tinnitus.  He 
indicated that he was an aircraft mechanic for ten years 
during military service.  He reported a lot of noise exposure 
but he did wear hearing protection.  He also reported a 
history of occupational noise exposure.  He was a truck 
driver but is now retired.  He denied recreational noise 
exposure.  He also reported a history of tinnitus which he 
indicated began during active duty but he could not provide 
the exact date or circumstances of onset.  The tinnitus was 
in the right ear and was constant.  The examiner wrote that 
the etiology of the tinnitus was unknown and an opinion could 
only be made based on speculation.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
90
105
105+
LEFT
25
35
35
60
60

Speech audiometry revealed speech recognition ability of 4 
percent in the right ear and of 78 percent in the left ear.  

A VA clinical record dated in November 2008 demonstrates the 
Veteran reported a long history of tinnitus in the right ear.  
A separate clinical record dated the same month includes 
diagnoses of mixed hearing loss and subjective tinnitus.  The 
disorders were not linked to the Veteran's active duty 
service.

At the time of the most recent VA examination which was 
conducted in January 2009, the Veteran reported experiencing 
tinnitus and hearing loss.  He worked in the military as a 
jet mechanic.  He wore hearing protection when working on 
jets most of the time.  Vocational and recreational noise 
exposure was denied with post-service work in a factory and 
driving a truck.  He reported constant tinnitus in his right 
ear all his life.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
95
Not 
recordab
le
Not 
recordab
le
LEFT
35
35
40
65
70

Speech audiometry revealed speech recognition ability of 24 
percent in the right ear and of 90 percent in the left ear.  
The examiner noted that the Veteran's hearing was within 
normal limits at induction, reenlistment, and separation 
without mention of tinnitus in the medical records.  Based on 
this lack of evidence, the examiner determined that it was 
not likely that the Veteran's hearing loss and tinnitus were 
a result of his military service.  

A graphical representation of private audiological testing 
conducted in February 2009 seems to document the presence of 
hearing loss for VA purposes.  No opinion as to the etiology 
of the disability was included.  

While there is competent evidence of record in the form of 
the reports of the VA examinations and also the clinical 
records as to the current existence of hearing loss for VA 
purposes and also the current presence of tinnitus in the 
right ear, as noted above, none of this competent evidence 
indicates in any way that the currently existing hearing loss 
and tinnitus were etiologically linked to the Veteran's 
active duty service.  In fact, the most recent VA examination 
resulted in an opinion that the currently existing hearing 
loss and tinnitus were not linked to the Veteran's active 
duty service.  

The only evidence of record which indicates that the 
currently existing hearing loss and tinnitus were 
etiologically linked to the Veteran's active duty service is 
the Veteran's own allegations and those of his 
representative.  To the extent that the veteran and his 
representative contend that he had hearing loss and tinnitus 
as a result of his active duty service, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

The veteran's service records are pertinently negative for 
hearing problems or complaints of tinnitus, and there are no 
medical records for a decade after service showing 
complaints, treatment, or diagnosis of hearing loss.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of the claimed condition]; Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].  

The veteran has alleged continuity of symptomatology with 
regard to his hearing loss and, at times, with his tinnitus.  
His current allegations, however, are outweighed by his prior 
in-service statements denying the presence of ear problems 
included on the Reports of Medical History he completed.  
Furthermore, the medical evidence dated in the 1970's and 
1990's, which was prepared prior to his application for 
compensation, is silent as to any indication that the Veteran 
had continuous hearing loss and/or tinnitus since active 
duty.  The Board notes that not only may the veteran's memory 
have dimmed with time, but self interest may play a role in 
the more recent statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 
(1999).  Furthermore, the veteran did not submit the current 
claims of entitlement to service connection for hearing loss 
and tinnitus until March 2004.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim]; 
see also Mense and Maxson, both supra.  The Board finds this 
evidence weighs against a finding that the veteran 
experienced continuous hearing loss and/or tinnitus since his 
discharge from active duty.  

The Board, for its part, has based its conclusion that there 
was no in-service hearing loss and tinnitus and no medical 
nexus on the medical records, as well as the medical opinions 
in the file and the veteran's own self-reported history.  

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
bilateral hearing loss or tinnitus.  Hickson element (3) is 
not met, and the veteran's claim fails on that basis.

The veteran is competent to state that he experienced 
diminished hearing and tinnitus in service.  He is also 
competent to report that his change of hearing coincided with 
his in-service noise exposure.  However, the Board finds that 
the veteran is not credible as to the onset of his hearing 
loss and tinnitus disability.  The credibility of the 
evidence is a factual issue for the Board.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See  Layno v. Brown, 6 Vet. 
App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr v. Nicholson, 21 Vet 
App 303 (2007).

There is no credible evidence of complaints of hearing loss 
or tinnitus during active duty.  In fact, the veteran denied 
any ear symptomatology at the time of his separation 
examination.  There is also no credible evidence of a 
diagnosis of hearing loss for VA purposes during active duty 
or of sensorineural hearing loss within one year of 
separation from active duty.  The Board finds the service 
treatment records, which reflect no such disease or injury, 
to be competent and credible.  Therefore, they constitute 
probative evidence.  The subsequent records, and most 
specifically the January 2009 VA opinion, show that the 
veteran's hearing loss and tinnitus are not the result of his 
active service.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
bilateral hearing loss and against entitlement to service 
connection for tinnitus.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit favorable determinations pursuant to 
38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


